DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 9 and 12 as anticipated by Xiao et al. of record in the previous Office Action mailed on 12/17/2021 has been withdrawn due to the Applicant’s amendment filed on 3/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitation “wherein an orthographic projection of at least a portion of the adhesive layer in a direction perpendicular to the back plate overlaps with an orthographic projection of a portion of the back plate between the two spaced back film members in the direction perpendicular to the back plate” in new claim 21 is deemed new matter. The Specification and Drawings, as originally filed, do not provide clear support for this new limitation.
The new limitation “wherein an orthographic projection of the adhesive layer in a direction perpendicular to the back plate overlaps with orthographic projections of the first sub-back film layer and the two spaced back film members in the direction perpendicular to the back plate” in new claim 22 is deemed new matter. The Specification and Drawings, as originally filed, do not provide clear support for this new limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Lee et al. (US 2017/0084673) [hereinafter Lee ‘673].
Regarding claims 1 and 12, Xiao discloses a flexible display device, comprising a flexible display substrate (Figs. 3-4), comprising a back plate comprising a display area, which comprises a bending area (bending area 101) and a non-bending area (non-bending area 102), and a back film layer disposed on the back plate and comprising a first sub-back film layer (layer 140) and a second sub-back film layer (layer 160), wherein the first sub-back film layer (layer 140) is disposed on the non-bending area, and the second sub-back film layer (layer 160) is disposed on the bending area and covers a portion of the bending area, wherein the second sub-back film layer extends along a first direction in the bending area (Fig. 4), the second sub-back film layer only comprises two spaced back film members (members 161), which are arranged at two ends of the bending area in a second direction perpendicular to the first direction (Fig. 4), respectively, and no other back film member is provided between the two spaced back film members (Figs. 3-4).
Xiao fails to specifically teach a hardness of the two spaced back film members being higher than a hardness of the first sub-back film layer. 
	Lee ‘673 teaches a foldable display having a back film layer disposed on a back plate (Figs. 3A-3B and 4A-4B), wherein the back film layer comprises a first sub-back film layer (layer 110) and a second sub-back film layer (layer 111), wherein the first sub-back film layer is disposed on the non-bending area, and the second sub-back film layer is disposed on the bending area and covers a portion of the bending area (Fig. 3B), and a hardness of the second sub-back film layer is higher than a hardness of the first sub-back film layer for the purpose of reducing or suppressing overstretching of the film when the flexible display panel is repeatedly folded and unfolded, thus reducing or suppressing delamination problems of the film (paragraphs [0058-0062].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sub-back films in Xiao to have the hardness of the second sub-back film layer higher than a hardness of the first sub-back film layer as suggested by Lee ‘673 in order to reduce or suppress overstretching of the back film when the flexible display panel is repeatedly folded and unfolded, thus reducing or suppressing delamination problems of the film.
	Regarding claim 5, Xiao discloses a shape of the two spaced back film members comprising a straight line (Fig. 4, members 161).
	Regarding claim 8, Xiao discloses the shape of the two spaced back film members being discontinuous (Fig. 7, members 161).
Regarding claim 9, Xiao discloses the first sub-back film layer and the second sub-back film layer being integrally formed (Figs. 3-4).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Lee et al. (US 2017/0084673) [hereinafter Lee ‘673] as applied to claim 1 above and further in view of Lee et al. (US 2017/0200915) [hereinafter Lee ‘915].
	Xiao fails to teach a pressure sensitive adhesive layer disposed between the back plate and the first sub-back film layer and between the back plate and the second sub-back film layer.
	Lee ‘915 teaches that it is well known in the flexible display device art to use a pressure sensitive adhesive layer to adhere the layers together to form a flexible display device (paragraphs [0134-0135]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flexible display in Xiao with a pressure sensitive adhesive layer between the back plate and the first sub-back film layer and between the back plate and the second sub-back film layer as suggested by Lee ‘915 in order to bond the layers together, if so desired. 

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that “the technical solution of D1 cannot be combined into D3 to obtain the technical solution of claim 1 of the current application, that is, D3 does not teach that the feature ‘a hardness of the two spaced back film members is higher than a hardness of the first sub-back film layer’ can be applied to D1 to obtain the technical solution of the current application. That is, the technical solutions of both D1 and D3 do not disclose or teach applying the technical solution of D1 to D3”.
This argument is not deemed persuasive. As shown in the 103 rejection above, Xiao teaches a first sub-back film layer (layer 140) and two spaced back film members (members 161), which are arranged at two ends of the bending area in a second direction perpendicular to the first direction (Fig. 4), as recited in claim 1. Xiao does not specifically teach the hardness of the two spaced back film members being higher than a hardness of the first sub-back film layer. Lee ‘673 was merely cited to teach a foldable display having a back film layer which includes a first sub-back film layer (layer 110) and a second sub-back film layer (layer 111), wherein the second sub-back film layer has a hardness that is higher than that of the first sub-back film layer for the purpose of reducing or suppressing overstretching of the film layer when the flexible display panel is repeatedly folded and unfolded, thus reducing or suppressing delamination problems of the film layer (paragraphs [0058-0062]. Xiao and Lee ‘673 both teach foldable displays including back films and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sub-back films in Xiao to have the hardness of the second sub-back film layer, which includes the two spaced back film members, higher than a hardness of the first sub-back film layer as suggested by Lee ‘673 in order to reduce or suppress overstretching of the back film when the flexible display panel is repeatedly folded and unfolded, thus reducing or suppressing delamination problems of the back film, if so desired. Accordingly, claim 1 is unpatentable over Xiao in view of Lee ‘673.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781